Per Curiam.
It is manifest that the court here in an' action for alimony has not, on plaintiff’s motion for subsistence, determined the amount reasonably necessary for that purpose. On the contrary, the court decrees specific performance of a contract which plaintiff alleges is void. The relief to which a plaintiff may be entitled is determined by the facts alleged and established. A plaintiff may not obtain a decree affording relief totally inconsistent with the facts alleged. The allegations that defendant had failed to make the monthly payments for the support of his wife and 'Child would support an action by her for the amounts which defendant had promised but failed to pay for her support. (Defendant’s obligation to provide support for his minor child is not here involved.)
Here plaintiff does not seek performance of the contract; she alleges the contract which defendant interposes as a defense is void for two reasons: first, because it was obtained by false and fraudulent representations relied on by her, and, second, because of defendant’s failure to make the monthly payments for her support as there promised. She seeks not to enforce but to disregard the contract. She cannot in this action obtain what in effect is a 'decree for specific performance of an alleged void contract.
Reversed.